DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of claims 1-11, 16-19, 22 and 23 in the reply filed on 8/2/2021 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As indicated in the restriction requirement on 4/1/2021. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics such as different number of terminals and different layout of each device in relation to the intermediate contact. 
In addition, these species are not obvious variants of each other based on the current record that the circuitry of each species are different.
“Serious burden” is a technical term specifically defined in the MPEP. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part Il. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. In the case at hand, the examiner showed, prima facie, a “serious burden,” by an appropriate explanation of mutually exclusive characteristics of independent or distinct invention. Even though the inventions could be classified together, each invention has a separate subject for inventive effort. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); hence, a different field of search is required as the search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/26/2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 16-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. US 2019/0259810 in view of Hatcher US 9858975.
Re claim 1, Jacob teaches a semiconductor comprising: 
a first device (34, fig3, [28]) at a first semiconductor level within a multi terminal device stack (fig3); 
wherein the first device is coupled to a first terminal (54, fig3, [28]); 
a second device (28, fig3, [28]) at a second semiconductor level within the multi terminal device stack (fig3), wherein the second device is coupled to a second terminal (52, fig3, [28]); and 
a third terminal (58, fig3, [29]) is coupled to the first device (34, fig3, [28]), wherein the first terminal (54, fig3, [28]) and second terminal (52, fig3, [28]) are independently coupled to the first device (34, fig3, [28]) and second device (28, fig3, [28]) respectively.
Jacob teaches the third terminal connected to wordline/bitline ([32]) with a dielectric layer (82, fig4, [33]) coated around the first device and second device (78, 86, fig4, [34]).
Jacob is silent regarding the third terminal is separated from the first device by an electronic insulator located between the third terminal and the first device.
Hatcher teaches a third terminal (part of 134-1 connected to 110, fig6, col11 line 25) is separated from the first device (120a, fig6, col 11 line 25) by space located between the third terminal and the first device (fig6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacob and Hatcher to form contact 58 with the shape of Hatcher 134-1 with dielectric layer 82 filling space between the third terminal and MTJ stack. The motivation to do so is to achieve a flow of charge current through the spin hall metal in response to the voltage applied to the WL/BL (Hatcher, col2 line 30-35) .
Re claim 2, Jacob teaches the semiconductor of Claim 1, wherein the third terminal (58 with the shape of lower part of 134-1, fig3, [29]) is coupled to the second device (28, fig3, [28]).
Re claim 3, Jacob teaches the semiconductor of Claim 1, wherein the first terminal (54, fig3, [28]), the second terminal (52, fig3, [28]), and the third terminal (58, fig3, [29]) couple components included in the multi terminal device stack (34 and 28, fig3) to components not included in the multi device terminal stack (70, 72, 74, 76, fig3, [31]).
Re claim 4, Jacob teaches the semiconductor of Claim 3, wherein the components in the multi terminal device stack (34 and 28, fig3) are otherwise electrically isolated (switch T1-T4 at off state, fig3) from the components not in the multi terminal device stack (70, 72, 74, 76, fig3, [31]).
Re claim 5, Jacob teaches the semiconductor of Claim 1, wherein the first terminal (54, fig3, [28]) is located on a first side (top side, fig3) of the multi terminal device stack and the second terminal (52, fig3, [28]) is located on a second side (bottom side, fig3) of the multi terminal device stack.
Re claim 6, Jacob teaches the semiconductor of Claim 1, wherein the third terminal (58, fig3, [29]) is located on a third side (left side, fig3) of the multi terminal device stack.
Re claim 7, Jacob teaches the semiconductor of Claim 1, wherein the first device (34, fig3, [28]) is stacked above the second device (28, fig3, [28]) within multi terminal device stack.
Re claim 8, Jacob teaches the semiconductor of Claim 1, wherein the first device (MTJ 34, fig3, [28]) and second device (MTJ 28, fig3, [28]) are active devices.
Re claim 9, Jacob teaches the semiconductor of Claim 1, further comprising an intermediate contact layer (32 between 34 and 28, fig3, [29]) in the multi terminal device stack, wherein the intermediated contact layer is coupled to the first device and second device, and the intermediate contact layer is coupled to the third terminal (58 located on left side of 32, fig3).
Re claim 10, Jacob teaches the semiconductor of Claim 1, wherein the first device and second device are magnetic tunnel junction (MTJ) devices (MTJ 34 and 28, fig3, [28]).
Re claim 16, Jacob teaches the semiconductor of Claim 1, wherein: the first device is a first MTJ device (MTJ 34, fig3, [28]); a second device is a second MTJ device (MTJ 28, fig3, [28]); and the third terminal (58, fig3, [29]) is coupled to the second device (28, fig3, [28]).
Re claim 17, Jacob teaches the semiconductor of Claim 16, wherein the first terminal (54, fig3, [28]), the second terminal (52, fig3, [28]), and the third terminal (58, fig3, [29]) couple components included in the multi terminal device stack (34 and 28, fig3) to components not included in the multi terminal device stack (70, 72, 74, 76, fig3, [31]).
Re claim 18, Jacob teaches the semiconductor of Claim 1, wherein the first terminal (54, fig3, [28]) is coupled to a first side (top side, fig3) of the multi terminal device stack, the second terminal (52, fig3, [28]) is coupled to a second side (bottom side, fig3) of the multi terminal device stack, and the third terminal (58, fig3, [29]) is coupled on a third side (left side, fig3) of the multi terminal device stack, wherein the first side is a top side and the second side is a bottom side.
Re claim 19, Jacob teaches the semiconductor of Claim 16, wherein the first MTJ device (MTJ 34, fig3, [28]) is operable to store a first logical bit of information and the second MTJ device (MTJ 28, fig3, [28]) is operable to store a second logical bit of information, wherein respective states of the first MTJ device and the second MTJ device convey a logical state of respective logical bit of information.
Re claim 22, Jacob teaches the semiconductor of Clam 1, wherein the multi terminal device stack is less than or equal to 100 nanometers from another multi terminal device stack (MTJ stack is about 3nm thick [18] leading to 86-84-78 of about 10nm thick and distance between two sets is about the same magnitude of the height of 86-84-78 which is less than 100 nm, fig4).
Re claim 23, Jacob teaches the semiconductor of Clam 1, wherein an angle between a sidewall of the multi terminal device stack (line of 506 and 508 along 516, fig5) and a line from the base (line from right to left of device in 522, fig5) of the multi terminal device stack at to the top of another multi terminal device stack is less than 50 degrees (both lines are parallel and formed along line 516, fig5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. US2019/0259810 in view of Hatcher US 9858975 and Michalski US 2009/0212997.
Re claim 11, Jacob teaches a semiconductor comprising: 
a first device (T3 and 34, fig3, [28, 30]) at a first semiconductor level within a multi terminal device stack (top level of T3-34-28-T2 stack, fig3); 
wherein the first device is coupled to a first terminal (76, fig3, [31]); 
a second device (T2 and 28, fig3, [28, 30]) at a second semiconductor level within the multi terminal device stack (bottom level of T3-34-28-T2 stack, fig3), wherein the second device is coupled to a second terminal (72, fig3, [31]); and 
a third terminal (58, fig3, [29]) is coupled to the first device (T3 and 34, fig3, [28, 30]), wherein the first terminal (76, fig3, [31]) and second terminal (72, fig3, [31]) are independently coupled to the first device (T3 and 34, fig3) and second device (T2 and 28, fig3) respectively.
Jacob teaches the third terminal connected to wordline/bitline ([32]) with a dielectric layer (82, fig4, [33]) coated around the first device and second device (78, 86, fig4, [34]).
Jacob is silent regarding the third terminal is separated from the first device by an electronic insulator located between the third terminal and the first device.
Hatcher teaches a third terminal (part of 134-1 connected to 110, fig6, col11 line 25) is separated from the first device (120a, fig6, col 11 line 25) by space located between the third terminal and the first device (fig6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacob and Hatcher to form contact 58 with the shape of Hatcher 134-1 with dielectric layer 82 filling space between the third terminal and MTJ stack. The motivation to do so is to achieve a flow of charge current through the spin hall metal in response to the voltage applied to the WL/BL (Hatcher, col2 line 30-35) .
Jacob does not explicitly show wherein the first device and second device are heterojunction bipolar transistors.
Michalski teaches HBT switches have short switching time ([53]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jacob and Michalski to use HBT as the switch T1-T4. The motivation to do so is to achieve faster switch speed (Michalski, [53]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812